Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 5/18/22 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/20, 10/25/20 and 8/3/21 were filed after the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 17-20.
Allowable Subject Matter
Claims 1-16 are allowed.  Claims 1 and 9 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a method for decision tree computation, the method comprising, in combination with other cited limitations, mapping, by the hardware accelerator, each combined single node associated with each feature variable of multiple feature variables in each path to a corresponding column of an analog Content Addressable Memory (a-CAM) array, wherein the a-CAM array comprises of a-CAM cells, and wherein each a-CAM cell stores at least one of an analog range or an analog threshold value associated with a given feature variable of the multiple feature variables, and wherein the given feature variable matches the feature variable mapped to a corresponding column of the a-CAM array; and mapping, by the hardware accelerator, the multiple paths of the decision tree to rows of the a-CAM array, wherein each path of the multiple paths comprises a root to leaf path associated with the set of nodes, and wherein each root to leaf path is mapped to a corresponding row of the a-CAM array as recited in claim 1.
Claims 2-8 are therefore allowed because of their dependency on claim 1.
The prior art of record also fails to disclose a system for implementing a decision tree comprising, in combination with other cited limitations, map, each combined single node associated with each feature variable of the multiple feature variables in each path to a corresponding column of an analog Content Addressable Memory (a-CAM) array, wherein the a-CAM array comprises of a- CAM cells, and wherein each a-CAM cell stores at least one of an analog range or an analog threshold value associated with a given feature variable of the multiple feature variables, and wherein the given feature variable matches the feature variable mapped to a corresponding column of the a-CAM array; and map the multiple paths of the decision tree to rows of the a-CAM array, wherein each path of the multiple paths comprises of a root to leaf path associated with the set of nodes, and wherein each root to leaf path of each path is mapped to a corresponding row of the a-CAM array as recited in claim 9.
Claims 10-16 are therefore allowed because of their dependency on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 10,998,047) disclose systems and methods for implementing an analog content addressable memory (analog CAM), which is particularly structured to allow for an amount of variance (fuzziness) in its search operations. The analog CAM may search for approximate matches with the data stored therein, or matches within a defined variance. Circuitry of the analog CAM may include transistor-source lines that receive search-variance parameters, and/or data lines that receive search-variance parameters explicitly within the search input data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824